UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 18-6137


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

MATTHEW JAMES DURY,

                    Defendant - Appellant.



                                      No. 18-6184


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

MATTHEW JAMES DURY,

                    Defendant - Appellant.



Appeals from the United States District Court for the Western District of North Carolina,
at Asheville. Martin K. Reidinger, District Judge. (1:08-cr-00016-MR-1)


Submitted: May 15, 2018                                          Decided: May 25, 2018
Before KEENAN and WYNN, Circuit Judges, and SHEDD, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Matthew James Dury, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.




                                            2
PER CURIAM:

       Matthew James Dury appeals the district court’s orders construing his Fed. R. Civ.

P. 60(b)(4) motion as an unauthorized successive 28 U.S.C. § 2255 (2012) motion and

dismissing it for lack of jurisdiction, and denying his post-judgment motions.           A

certificate of appealability is not required to address the district court’s jurisdictional

dismissal of Dury’s motion as a successive § 2255 motion. See United States v. McRae,

793 F.3d 392, 400 (4th Cir. 2015). We conclude that the district court properly construed

Dury’s request for Rule 60(b) relief as a successive § 2255 motion over which it lacked

jurisdiction. See Gonzalez v. Crosby, 545 U.S. 524, 531-32 (2005). Additionally, we

have reviewed the record and find no reversible error with respect to the denial of the

post-judgment motions. We therefore affirm the denial of the post-judgment motions for

the reasons stated by the district court. United States v. Dury, No. 1:08-cr-00016-MR-1

(W.D.N.C. Jan. 24, 2018; Feb. 14, 2018).

       Additionally, we construe Dury’s notice of appeal and informal brief as an

application to file a second or successive § 2255 motion. United States v. Winestock, 340
F.3d 200, 208 (4th Cir. 2003). In order to obtain authorization to file a successive § 2255

motion, a prisoner must assert claims based on either:

       (1) newly discovered evidence that . . . would be sufficient to establish by
       clear and convincing evidence that no reasonable factfinder would have
       found the movant guilty of the offense; or

       (2) a new rule of constitutional law, made retroactive to cases on collateral
       review by the Supreme Court, that was previously unavailable.




                                            3
28 U.S.C. § 2255(h). Dury’s claims do not satisfy either of these criteria. Therefore, we

deny authorization to file a successive § 2255 motion.

      We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.



                                                                            AFFIRMED




                                            4